                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SANTOS MIGUEL VALENZUELA,
                                   7                                                        Case No. 19-cv-07827-YGR (PR)
                                                        Plaintiff,
                                   8                                                        JUDGMENT
                                                 v.
                                   9
                                         CALIFORNIA DEPARTMENT OF
                                  10     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                              For the reasons set forth in this Court’s Order of Dismissal Without Prejudice,
                                  13
                                              IT IS ORDERED AND ADJUDGED
                                  14
                                              That Plaintiff take nothing, that the action be dismissed in accordance with the Court’s
                                  15
                                       Order, and that each party bear its own costs of action.
                                  16
                                       Dated: March 9, 2020
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
